NUMBER 13-18-00533-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


 MARY GRIGSBY,                                                               Appellant,

                                            v.

 THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 130th District Court
                          of Matagorda County, Texas.


                          MEMORANDUM OPINION
           Before Justices Rodriguez, Contreras, and Benavides
               Memorandum Opinion by Justice Benavides

      Appellant, Mary Grigsby, attempts to appeal the trial court’s denial of her motion

requesting a free copy of trial court records. It appears appellant is seeking these records

in order to prosecute a post-conviction writ of habeas corpus. The trial court entered an

order denying appellant’s motion on October 19, 2015.
       On September 25, 2018, the Clerk of this Court notified appellant that it appeared

that the order from which the appeal was taken was not an appealable order and requested

correction of this defect within ten days or the appeal would be dismissed. Appellant has

failed to respond to the Court’s directive.


       Appellant was convicted of capital murder and sentenced to life imprisonment

without parole. Appellant pursued a direct appeal of her conviction and on July 12, 2012,

2005, this Court issued a memorandum opinion affirming the judgment of the trial court.

See Grigsby v. State, No. 13-10-00650-CR, 2012 WL 2861670 (Tex. App. – Corpus Christi

July 12, 2012, no pet.) (mem. op., not designated for publication).

       The trial court’s refusal to provide appellant with a free copy of the record does not

invoke our jurisdiction. An intermediate court of appeals is not vested with jurisdiction to

consider an appeal from an order denying a request for a free copy of the trial record when

such request is not presented in conjunction with a timely-filed appeal. Everett v. State, 91
S.W.3d 386 (Tex.App – Waco 2002, no pet’n). Furthermore, an intermediate court of

appeals has no jurisdiction over post-conviction writs of habeas corpus in felony cases.

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through 2017 1st C.S.); Hoang v.

State, 872 S.W.2d 694, 697 (Tex. Cr. App. 1993), cert. den’d, 513 U.S. 863 (1994). Even

if this Court had jurisdiction, the appeal was untimely as it was filed almost three years after

the trial court’s order denying appellant’s motion.

       The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the appeal

is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a), (c).




                                               2
     All pending motions are dismissed as moot.



                                                  GINA M. BENAVIDES,
                                                  JUSTICE


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of November, 2018.




                                         3